VEND, exponas to the October term, 1847, Kent county. Sheriff returns "land sold to Peter F. Caussey for $325; and sufficient."
The inquisition was held in this case on a rule in vacation since last term, and the land condemned; upon which this writ issued, and the land was sold.
The defendant, at this term, filed an affidavit that he was, and had been, for many years past, a resident of Kent county; and that he had no notice or knowledge of the holding the inquisition, or of the sale of his property until after the sale; upon which
Bates, jr., had a rule to show cause why the inquisition and sale should not be set aside; and, on the hearing, the affidavit being sustained: —
                                                        Rule absolute.